Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Disposition of Claims
Claims 1, 3, 13, 59-60, and 67-74 were pending.  Amendments to claims 1, 3, 59, 67, and 70 are acknowledged and entered.  Claims 2, 4-58, 61-66, 68-69, and 71-73 are cancelled.  New claims 75-80 are acknowledged and entered.  Claims 1, 3, 59-60, 67, 70, and 74-80 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20180311336 A1, Published 11/01/2018.  Amendments to the specification presented on 06/19/2019 are acknowledged and entered. 
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 04/11/2018, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.


Response to Arguments
Applicant's arguments filed 10/24/2022 regarding the previous Office action dated 07/25/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the cancellation of said claim. 

(New rejection – necessitated by amendment.)  Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "human influenza polypeptide " in line 1.  There is unclear antecedent basis for this limitation in the claim, as there are two separate mRNA polynucleotides in the composition, one which encodes a first human influenza polypeptide and one which encodes a second human influenza polypeptide.  From the wording of claim 3, it is unclear if the first mRNA further comprises a NA-encoding sequence, or if the claim is narrowing the limitations from the Markush group of the second mRNA, making the second mRNA encode the NA protein.  Further, from the wording of the claim, it is unclear that “comprises neuraminidase (NA)” is only drawn to human influenza neuraminidase, or if it could be drawn to other NA from other non-human influenza viruses or other viruses which encode NA.
It is suggested that the claim be amended to recite specifically which mRNA in the composition is being narrowed or altered and that the NA is from human influenza virus NA.  For instance, if the Markush group of item (b) from claim 1 is being narrowed, the claim could read: “…wherein the second mRNA polynucleotide encodes a human influenza virus neuraminidase (NA) protein.” or “…wherein the polypeptide of (b) is a human influenza virus neuraminidase (NA) protein.”  
For at least these reasons, the metes and bounds of claim 3 are unclear.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a composition, comprising: 
(a) a first messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame encoding a human influenza hemagglutinin (HA) polypeptide; 
(b) a second mRNA polynucleotide comprising an open reading frame encoding a human influenza polypeptide selected from a nucleoprotein (NP), a neuraminidase (NA) protein, a matrix protein 1 (M1), a matrix protein 2 (M2), a nonstructural 1 (NS1) protein, and nonstructural 2 (NS2) protein; and 
(c) a lipid nanoparticle comprising 20-60 mol% cationic lipid, 0.5- 15 mol% polyethylene glycol (PEG)-modified lipid, 25-55 mol% sterol, and 5-25 mol% neutral lipid. 
Further limitations on the composition of claim 1 are wherein the human influenza polypeptide of (b) comprises a human influenza neuraminidase (NA) protein (claim 3); wherein the first mRNA polynucleotide of (a) and/or the second polynucleotide of (b) comprise a chemical modification (claim 59); wherein the chemical modification is selected from pseudouridine, N1-methylpseudouridine, N1-ethylpseudouridine, 2-thiouridine, 4'- thiouridine, 5-methylcytosine, 5-methyluridine, 2-thio-1-methyl-i-deaza-pseudouridine, 2-thio-1- methyl-pseudouridine, 2-thio-5-aza-uridine , 2-thio-dihydropseudouridine, 2-thio-dihydrouridine, 2- thio-pseudouridine, 4-methoxy-2-thio-pseudouridine, 4-methoxy-pseudouridine, 4-thio-1-methyl- pseudouridine, 4-thio-pseudouridine, 5-aza-uridine, dihydropseudouridine, 5-methoxyuridine, and 2'-0-methyl uridine (claim 60), namely N1-methylpseudouridine (claim 74), wherein 100% of the uracil of the first mRNA polynucleotide and the second mRNA polynucleotide comprises 1-methylpseudouridine (claim 75); wherein the human influenza A HA polypeptide is an H1 subtype or an H3 subtype (claim 67); wherein the sterol comprises cholesterol (claim 70); wherein the neutral lipid is 1,2-Distearoyl-sn-glycero-3- phosphocholine (DSPC), and the sterol is cholesterol (claim 76), wherein the PEG-modified lipid is PEG-DMG (claim 77); and wherein the lipid nanoparticle comprises 40-50 mol% ionizable cationic lipid, 5-15 mol% neutral lipid, 20-40 mol% sterol, and 0.5-3 mol% PEG-modified lipid (claim 78).
Claim 79 is drawn to a method of inducing an immune response in a subject, comprising administering to the subject the composition of claim I in an amount effective to produce an immune response in the subject.
Claim 80 is drawn to a method of inducing cross-reactivity against a variety of influenza strains in a subject, the method comprising administering to the mammal in need thereof the composition of claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1, 3, 59-60, and 67-74 under 35 U.S.C. 102(a)(2) as being anticipated by Weissman et. al. (US20180303925A1, Pub. 10/25/2018, Priority 04/27/2015; hereafter “Weissman”) as evidenced by Chakraborty et. al. (US20140147454A1, Pub. 05/29/2014; hereafter “Chakraborty”), is withdrawn in light of the amendments to the claims necessitating the new rejection below.  

(New rejection – necessitated by amendment.)  Claim(s) 1, 3, 59-60, 67, 70, and 74-80 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weissman et. al. ((US20180303925A1, Pub. 10/25/2018, Priority 04/27/2015; CITED ART OF RECORD; hereafter “Weissman”.)
The Prior Art
Weissman teaches compositions which comprise multiple mRNA that encode one or more influenza virus proteins (¶[0007]) such as hemagglutinin (HA), neuraminidase (NA), matrix protein, nucleoprotein, M2 ectodomain nucleo-protein (M2e-NP) or variants or fragments or combinations thereof (¶[0472]) from influenza A serotype H1, influenza A serotype H2, or influenza B (¶[0470]), wherein said mRNA are delivered in lipid nanoparticles (LNPs)(¶[0123][0133-0147][0200][0215][0451][0454][0469-0472]; Figs. 33-47; instant claim 67.)  Weissman teaches the subject may be administered a composition comprising “one or more nucleoside-modified RNA encoding an antigen, adjuvant, or a combination thereof”(¶[0200]) and the composition comprises a plurality of constructs, each construct encoding one or more antigen (¶[0220]).  Weissman teaches the molar ratios of the cationic lipids to the other components, wherein the molar ratio of the cationic lipid to the PEGylated lipid is from about 100:1 to about 25:1 (¶[0425]), wherein the molar ratio of the cationic lipid to the neutral lip ranges from about 2:1 to about 8:1 (¶[0419]), wherein the molar ratio of the cationic lipid to cholesterol ranges from about 2:1 to 1:1 (¶[0421]), or an LNP with an overall molar ratio of approximately 50:10:38.5:1.5 of cationic lipid:DSPC:cholesterol:PEG-lipid (Example 15, ¶[0599]; instant claim 78).  As Weissman teaches mRNA compositions within LNPs, wherein there may be a plurality of mRNA constructs with each construct encoding one or more antigens, and as Weissman teaches delivery of influenza HA-encoding mRNA within an LNP, and that said compositions may comprise a plurality of influenza antigens, including HA, NA, M2e-NP, NP, or matrix protein, and since Weissman teaches LNPs which comprise cationic lipids, neutral lipids, cholesterol, and PEG-modified lipids in the ratios claimed, Weissman therefore anticipates every limitation of instant claims 1 and 3. 
Weissman teaches the mRNAs may be engineered to include chemical modifications, such as using pseudouridine, 1-methyl-pseudouridine (¶[0006][0052][0172][0177]; instant claims 59, 60, 74).  Weissman teaches up to 100% of the residues in a nucleoside-modified sequence are modified (¶[0259]; instant claim 75).  Weissman teaches the LNP may comprise a cationic lipid (such as DLin-KC2-DMA ¶[0289]), a neutral lipid (such as distearoylphosphatidylcholine (DSPC)(¶[0418]), a steroid (such as cholesterol ¶[0421]; instant claim 70), and a PEG-conjugated lipid (such as PEG-DMG ¶[0268-0446]; instant claims 76-77).  
Weissman teaches inducing an adaptive immune response in a subject comprising administering an effective amount of a composition comprising one or more isolated nucleic acids encoding one or more antigens to a subject in need thereof (¶[0518-0531]) to treat or prevent disease or disorder associated with a viral infection (Example 2 starting at ¶[0550]; instant claim 79).  As Weissman teaches how to generate and inoculate a host with the influenza mRNA-LNP compositions of the instant claims, and teaches experiments utilizing HA stalk proteins in order to induce cross-reactive universal influenza responses (¶[0559]), and since the instant claims do not clarify what is, or what is not, necessary with respect to steps or specific antigen combinations and/or LNP formulations to induce the cross-reactive response, Weissman teaches every aspect of instant claim 80.  
For at least these reasons, Weissman teaches the limitations of instant claims 1, 3, 59-60, 67, 70, and 74-80, and anticipates the claimed invention.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
While the original rejection has been withdrawn in light of the amendments to the claims because the need for the evidentiary teachings of Chakraborty were no longer required, the new rejection still utilizes the teachings of Weissman and the arguments presented regarding Weissman will be addressed as applicable herein.
Applicant claims that Weissman fails to teach all of the elements as presently claimed “arranged or combined in the same way as in the claim.”  To reiterate from the previous Office action, per MPEP §2131.02.III, a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of the reference disclosed PVD as one of three suitable coating techniques. The Federal Circuit stated that the reference’s "express ‘contemplate[ion]’ of PVD coatings provided sufficient evidence that a reasonable mind could find that a person of skill in the art… would immediately envisage applying a PVD coating. Thus, substantial evidence supports the Board's conclusion that [the reference] effectively teaches 15 combinations, of which one anticipates pending claim 1. Though it is true that there is no evidence in [the reference] of ‘actual performance’ of combining the ruthenium binder and PVD coatings, this is not required." Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255 (citations omitted).  Therefore, as noted by the MPEP and affirmed by the courts, the elements do not need to be arranged or combined as in the claim, nor does the composition have to be reduced to actual practice.  As set forth supra, Weissman teaches that their invention encompasses a plurality of mRNA constructs, each construct being a nucleoside-modified isolated mRNA encoding one or more antigens (¶[0200][0204][0220]) wherein said antigens may be from human influenza viruses (¶[0469-0472]), including influenza HA, NA, matrix protein, nucleoprotein M2 ectodomain nucleoprotein (M2e-NP) and variants, fragments, or combinations thereof (¶[0472]), wherein said mRNA encoding influenza antigens may be associated with lipid nanoparticles (LNPs)(Example 2, ¶[0550-0565]), wherein said LNP comprise an overall molar ratio of approximately 50:10:38.5:1.5 of cationic lipid:DSPC:cholesterol:PEG-lipid (Example 15, ¶[0599]).  Weissman only specifically teaches five influenza antigens, and the possible permutations of only two antigens provides only 10 possible unique combinations (HA-NA, HA-M, HA-NP, HA-M2, NA-M, NA-NP, NA-M2, M-NP, M-M2, NP-M2) four of which comprise HA.  Contrary to applicant’s assertion, Weissman specifically identifies influenza as a preferred embodiment, even testing the usefulness of delivery of mRNA encoding an influenza HA antigen associated with an LNP to an animal model, and subjecting said inoculated animals to viral challenge, and determining if the influenza HA stalk region could induce a universal or “cross-reactive” immune response (Example 2 starting at ¶[0550]).  Therefore, while Weissman does indicate that tumor and pathogen antigens would be useful in their invention, Weissman specifically identifies influenza virus as a virus of interest and performs tests using influenza antigens in one iteration of their discloses mRNA-LNP platform.  Given the limited disclosure and the breadth of instant claim 1, more than one combination of Weissman anticipates the invention as instantly claimed.  Therefore, given the limited number of possibilities and the actual examples reduced to practice, one of skill in the art would be apprised to the fact that Weissman teaches multiple sets of combinations of influenza mRNA antigens and LNP as instantly claimed, and a person of skill in the art would immediately envisage the instant claims given the teachings of Weissman.  Further, the Office contends that the teachings of Weissman are from a list of alternatives that are sufficiently limited and well-delineated, as again Weissman specifically identifies influenza virus as a preferred example, provides five potential influenza antigens which would be useful, and tests at least one of those antigens (HA) for its ability to generate a therapeutic and prophylactic immune response in a host.  Therefore, this argument is not persuasive. 
For at least these reasons, Weissman still anticipates the invention as instantly claimed.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 59-60, 67, 70, and 74 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Pat. No. 10,709,779 in view of Weissman (supra).  Note the rejection is withdrawn with respect to cancelled claims 13, 68-69 and 71-73 and is extended to include new claims 75-80.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 59-60, 67, 70, and 74 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10/022,435 in view of Weissman (supra.)  Note the rejection is withdrawn with respect to cancelled claims 13, 68-69 and 71-73 and is extended to include new claims 75-80.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 59-60, 67, 70, and 74 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,872,900.  Note the rejection is withdrawn with respect to cancelled claims 13, 68-69 and 71-73 and is extended to include new claims 75-80.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 59-60, 67, 70, and 74 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, 29, 37-39, 41, and 43-44 of copending Application No. 16/036,318 in view of Weissman (supra.)  Note the rejection is withdrawn with respect to cancelled claims 13, 68-69 and 71-73 and is extended to include new claims 75-80.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.


(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 59-60, 67, 70, and 74 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-24 of copending Application No. 16/144,394 in view of Weissman (supra.)  Note the rejection is withdrawn with respect to cancelled claims 13, 68-69 and 71-73 and is extended to include new claims 75-80.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.


(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 59-60, 67, 70, and 74 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 22, 38-40, 43, 45, 70, and 76 of copending Application No. 16/493,986 in view of Benenato (US20170210698A1; Priority 09/17/2015, hereafter “Benenato”.)  Note the rejection is withdrawn with respect to cancelled claims 13, 68-69 and 71-73 and is extended to include new claims 75-80.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 59-60, 67, 70, and 74 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 34, 67, and 82-83 of copending Application No. 17/127,949 in view of Weissman (supra).  Note the rejection is withdrawn with respect to cancelled claims 13, 68-69 and 71-73 and is extended to include new claims 75-80.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)   Claims 1, 3, 59-60, 67, 70, and 74 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-28 and 30-38 of copending Application No. 17/683,171 in view of Weissman (supra).  Note the rejection is withdrawn with respect to cancelled claims 13, 68-69 and 71-73 and is extended to include new claims 75-80.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.


Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648